DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-33 are cancelled.
Claims 34-51 are newly added.
Claims 34-51 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 34-51 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2001/0055569 A1), in view of Boucher (US 2010/0074881 A1).
Davis teaches an oil-in-water emulsion and a drug dissolved in the emulsion (Abstract), wherein the drug may be ibuprofen (pg 1, [0005]). Davis teaches the composition can comprise phosphate buffered saline, pH 7.4 (pg 3, [0048]). Davis teaches the concentration of ibuprofen is from 0.1 to 20% (pg 2, [0032]), calculated by the Examiner as from 16.5 mM to 3300 mM, overlapping the claimed range. Davis teaches the composition comprises emulsifiers such as phosphatidylcholine [0038]). Davis further teaches or suggests that multiple classes of drugs, including anti-inflammatory drugs, can be administered by the nasal route (pg 1, [0003]).
For claim 35, the amount of ibuprofen taught by Davis overlaps the claimed range.
For claims 37 and 45, Davis teaches a pH of 7.4, within the claimed range.
For claim 38, Davis teaches a nasal drug delivery composition (Title).
For claim 39, Davis teaches that the non-steroidal anti-inflammatory drugs such as ibuprofen may be made more water soluble by preparing a salt form such as the potassium salt (pg 1, [0007]). 
For claims 43 and 48-50, Davis teaches salt formation is useful for improving the solubility of ibuprofen; optimization of the acid addition salt formulation for an active pharmaceutical ingredient is obvious where the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art suggests the particular anion used to form the salt. Pfizer v. Apotex, 82 USPQ2d 1321, 1336 (Fed. Cir. 2007). Moreover, one skilled in the art would expect various anions to provide salts having a range of properties, some of which would be superior, and some of which would be inferior, to any given salt. Id. 1338. See also MPEP 2143(I)(E), Example 1.
Davis does not teach the claimed concentration of saline, or the presence of a second active pharmaceutical agent.
Boucher teaches the missing element of Davis.
Boucher teaches administration of two therapeutic agents simultaneously through the use of a nebulizer (Abstract). Boucher teaches the drugs useful as therapeutic agents include anti-inflammatory agents (pg 7, [0067]).
Boucher teaches an amount of hypertonic saline in the composition as 3-7% (pg 9, [0089]), calculated by the Examiner as from 0.5 M to 1.2 M, overlapping the claimed amounts in claims 34, 36, and 44.
For claims 40, 41, and 51, Boucher teaches the antibiotic Fosfomycin (pg 7, [0067]).
For claims 42 and 46, Boucher teaches a nebulizer system (Title).
The person of ordinary skill would have had a reasonable expectation of success to modify the composition of Davis to include the nebulization taught by Boucher comprising two active agents, including the claimed concentration of saline and the anti-inflammatory agent ibuprofen or a salt thereof, since Boucher teaches compositions comprising the claimed concentration of saline, an anti-inflammatory agent, and a second active agent such as the antibiotic agent Fosfomycin can be administered via the nasal route utilizing a nebulizer. The skilled artisan would have been motivated to select Boucher’s nebulizer because the references both teach nasal administration of an anti-inflammatory drug, the example of which is taught by Davis as ibuprofen or a salt of ibuprofen; both references teach a delivery system comprising saline, taught by Boucher as within the claimed range; and both references teach that drugs in addition to the anti-inflammatory can be administered via the nasal route.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 10,973,787 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite a composition comprising ibuprofen or a pharmaceutically acceptable salt, in a concentration within the instantly claimed range, and further comprising a hypertonic saline solution within the instantly claimed range. Therefore, the copending claims read upon the instantly recited composition.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612